DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 6/18/202 and 8/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-31 and 35-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining receiving temperature and electrical measurements, determining where the temperature measurement site on the body based on the electrical measurement, and associating the measured temperature with the site on the body.
The limitation of receiving temperature and electrical measurements, determining a site on a body and associated temperature with the site on the body, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor, memory and code, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor, memory and code in the context of the claim encompasses a user manually viewing temperature and electrical measurements and making a determination mentally of where the site of the body is and mentally associating the temperature measurement with the determine body site. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – using a processor, memory and code to perform the receiving, determining and associating steps. The processor, memory and code are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of associating a measured temperature to a body site) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, memory and code to perform the receiving, determining and associating amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 26-31 and 38-43, the claims drawn to storage, transition, comparisons, historical measurements, etc. are also drawn to mental processes and do not integrate the claims into a practical application, because the claims are drawn to extra-solution activity which can be performed mentally.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-29, 31-34, 36-41, 43 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0245489 A1 to Mullin et al. (hereinafter, Mullin).
Regarding Claims 25, 37 and 44, Mullin discloses an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform inter alia: 
receiving an indication of a temperature measurement made at a site on a body, the first measurement being of a first type ([0029] … the temperature probe 10 is utilized to sense, measure, calculate, and/or otherwise determine a temperature of the patient, it is understood that such body cavities may include the mouth, rectum, axilla, ear drum, and/or other known measurement sites from which a temperature may be sensed); 
receiving an indication of an electrical measurement of one or more electrical characteristics made at the site where the temperature measurement was made ([0043] … the capacitance sensors 34 illustrated in FIGS. 1 and 11 may be configured to determine a capacitance value and/or a change in capacitance associated with the measurement site); 
determining, based at least in part on the measurement of the one or more electrical characteristics, the site on the body where the temperature measurement was made ([0043] … the controller 52 may be configured to determine the identity of the measurement site (i.e., whether the measurement site comprises the mouth, the axilla, the rectum, ear drum, and/or any other like measurement site of the patient) based on a correlation between a change in capacitance measured by the one or more capacitance sensors 34 and a known change in capacitance and/or a known capacitance value associated with each respective measurement site);
associating the measured temperature with the determined site ([0043] … the controller 52 may be configured to determine an identify of the measurement site based on one or more such values).
Regarding Claims 26 and 38, Mullin discloses the apparatus of claim 25, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to perform: storing the measured temperature with the determined site in a memory ([0043] Such known capacitance values or change in capacitance values may be stored in, for example, a memory of the controller 52).  
Regarding Claims 27 and 39, Mullin discloses the apparatus of claim 25, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to perform: transmitting the measured temperature and the determined site to a remote device ([0056] To facilitate communication between the temperature probe 10 and the controller 52 in such embodiments, the controller 52 may be operably connected to the temperature probe 10 via … Bluetooth, WiFi, radio, and/or other … wireless communication protocols).
Regarding Claims 28 and 40, Mullin discloses the apparatus of claim 25, wherein determining the site on the body where the temperature measurement was made comprises comparing the indicated electrical measurement to one or more ranges of values associated with known body sites ([0043] the controller 52 may be configured to determine the identity of the measurement site (i.e., whether the measurement site comprises the mouth, the axilla, the rectum, ear drum, and/or any other like measurement site of the patient) based on a correlation between a change in capacitance measured by the one or more capacitance sensors 34 and a known change in capacitance and/or a known capacitance value associated with each respective measurement site).
Regarding Claims 29 and 41, Mullin discloses the apparatus of claim 28, wherein the ranges are based on historical measurements for the body being measured ([0086] The controller 52 may compare this measured change in capacitance with one or more known changes in capacitance stored in a memory thereof, wherein each known change in capacitance is indicative of a different respective measurement site. The controller 52 may determine the identity of the measurement site in question by finding a strongest correlation (e.g., a smallest difference) between the measured change in capacitance and the known changes in capacitance) (it is noted that historical measurements for the body being measured read on known changes stored in a memory thereof, because those plurality of known changes would have been determined in the past, and therefore, historical).
Regarding Claims 31 and 43, Mullin discloses the apparatus of claim 25, further comprising at least two electrodes for performing the measurement of the one or more electrical characteristics ([0039] The various capacitance sensors 34 described herein may comprise any type of sensor configured to detect a conductive substance or other substance having a dielectric constant different than that of air. For example, such a capacitance sensor 34 may include a first conductive layer made from copper, indium tin oxide, silver, carbon, printed ink, and/or any other known conductive material. During use, a voltage may be applied to the conductive layer, resulting in the formation of an electric field extending from the conductive layer. When a conductor is disposed within the electric field, a capacitor is formed, and the capacitance sensor 34 may measure a change in capacitance resulting from the presence of the conductor within the electric field. For example, the capacitance may change as the distance between the conductive layer of the capacitance sensor 34 and the conductor changes. The capacitance sensor 34 may be configured to generate one or more signals indicative of such a capacitance and/or such a change in capacitance, and the change in capacitance may be based on the distance between the capacitance sensor 34 and the conductor).  
Regarding Claim 32, Mullin discloses the apparatus of claim 31, wherein at least one of the two electrodes is comprised by an enclosure at least partially covering a sensor used to perform the temperature measurement ([0031] As will be described in greater detail below, at least a portion of the temperature probe 10 may be inserted into a probe cover 30 before and/or during use, and such an ejector mechanism 26 may be configured to assist in removing the probe cover 30 from the temperature probe 10).
Regarding Claim 33, Mullin discloses the apparatus of claim 31, further comprising a housing, wherein at least one of the two or more electrodes comprises a ring surrounding the housing ([0031] As will be described in greater detail below, at least a portion of the temperature probe 10 may be inserted into a probe cover 30 before and/or during use, and such an ejector mechanism 26 may be configured to assist in removing the probe cover 30 from the temperature probe 10).
Regarding Claim 34, Mullin discloses the apparatus of any of claim 31, further comprising a plurality of conductors coupling control circuitry to each of the electrodes and to a temperature sensor used to perform the temperature measurement, wherein a first of the conductors couples both the temperature sensors and at least one electrode to the control circuitry ([0034] In exemplary embodiments, the first, second, and/or third sensors 32, 34, 35 may be embedded within and/or otherwise formed integrally with the shaft 18. In such exemplary embodiments, the sensors 32, 34, 35 may be positioned just beneath an outer surface of the shaft 18 such that the shaft 18 may retain a substantially smooth, substantially cylindrical shape. In such exemplary embodiments, it is understood that the sensors 32, 34, 35 may be electrically, operably, and/or otherwise connected to the operator interfaces 22 and/or other components of the temperature probe 10 via wireless or electrical connections embedded within and/or running along a length of the shaft 18 beneath the outer surface of the shaft 18).  
Regarding Claim 36,  Mullin discloses the apparatus of claim 25, wherein the measured electrical characteristics include a capacitance ([0038] In a further exemplary embodiment, at least one of the sensors 32, 34, 35 may comprise a capacitance sensor configured to measure a capacitance and/or a change in capacitance).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30, 35 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullin.
Regarding Claim 35, Mullin discloses the apparatus of claim 25. Mullins discloses the claimed invention except for expressly disclosing where the measured electrical characteristics comprise a resistance. However, it is noted that it is well-known within the art that conductivity is the measure of how easily electricity flows and electrical resistivity measures how much a material resists the flow of electricity. Conductivity is resistivity’s reciprocal. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the electrical conductive characteristics of Mullins to be resistivity instead of conductance, because such modification would have been a simple substitution of taking the reciprocal of conductivity to achieve a measurement of resistivity. Such modification would have been a simple substitution of one way of measuring an electrical characteristic with another, similar kind of electrical characteristic for the purpose of determining how resistivity acts in different areas of the human body. 
Regarding Claims 30 and 42, Mullin discloses the apparatus and method of claims 28 and 42, respectively. However, Mullin does not expressly disclose wherein the range associated with the determined site is modified based on the temperature measurement. However, it is noted that [0086] of Mullins sets forth that the controller 52 compares the measured change in capacitance with one or more known changes in capacitance stored in a memory. Since Mullins sets forth that the measured change in capacitance can be compared with known changes in capacitance, one having an ordinary skill in the art would have found it obvious to, once a known capacitance value is determined and a determined site, to qualify such capacitive measurement as a “known change is capacitance” and stored in the memory, therefore modifying the reference ranges. To take known capacitance values at determine sites and add those capacitance values to a memory to further be references in the future would have involved only routine skill in the art, and this would have easily and predictively added further values to the memory to assist with determining sites based on capacitance values. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791